Case 21-11750-mdc         Doc 42    Filed 06/29/21 Entered 06/29/21 12:44:10              Desc Main
                                    Document     Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


In re:                                       CHAPTER 11

MIDNIGHT MADNESS DISTILLING                  CASE NO. 21-11750 (MDC)
LLC


         ORDER (A) AUTHORIZING INTERIM USE OF CASH COLLATERAL AND
                      GRANTING ADEQUATE PROTECTION;
          (B) SCHEDULING FINAL HEARING AND PRESCRIBING FORM AND
             MANNER OF NOTICE; AND (C) GRANTING RELATED RELIEF

          AND NOW, this 29th day of June, 2021, upon consideration of the Debtor’s Emergency

Motion for use of its Cash Collateral pursuant to 11 U.S.C. § 363 (the “Motion”), and a hearing

having been held, and in accordance with the Stipulation between the Debtor and PNC (the

“Stipulation”), it is hereby

          ORDERED that the Stipulation attached hereto as Exhibit 1 is hereby approved and

incorporated herein by reference; and it is further

          ORDERED that, a further hearing to consider the Motion is scheduled for August 25,

2021 at 11:30 a.m. in Courtroom No. 2, United States Bankruptcy Court for the Eastern District

of Pennsylvania, US Courthouse, 900 Market Street, Philadelphia PA 19107, and any objections

to the Debtor's Motion must be filed with the Clerk of the Bankruptcy Court, and served upon

counsel for the Debtor, Harry J. Giacometti on or before August 23, 2021 at 5:00 pm; and it is

further

          ORDERED that, a copy of this Order shall be served by the Debtor, or its counsel, by

regular mail on the United States Trustee, the Debtor’s secured creditors, all persons requesting

notices herein, and the Debtor’s twenty (20) largest unsecured creditors as identified in its

bankruptcy petition, within five (5) days of receipt of a copy of this Order; and it is further
Case 21-11750-mdc                Doc 42        Filed 06/29/21 Entered 06/29/21 12:44:10                               Desc Main
                                               Document     Page 2 of 2



          ORDERED that if notice is given in the manner provided above, said notice shall be

sufficient and proper and in accordance with the Bankruptcy Code, the Federal Rules of

Bankruptcy Procedure and the Local Rules of this Court.

                                                             BY THE COURT:




                                                             __________________________________
                                                             Magdeline D. Coleman
                                                             Chief United States Bankruptcy Judge




8372432 v1                                                      2
C:\Users\maleskjl\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\9VJ4S7VU\First Interim Cash Collateral Order
Revised.DOC
